internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si 1-plr-108834-99 date date legend company m n o p q state date date year this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from certain properties is not passive_investment_income within the meaning of sec_1362 of the code facts plr-108834-99 company was incorporated in state on date company elected under sec_1362 to be treated as an s_corporation effective on date company owns a parcel of commercial real_property in state the property consists of land and buildings which are divided into m store spaces collectively the property each store space is rented to a tenant resulting in rental income the president of company is involved in all material decisions regarding the leasing and management of the property company engages a property manager to maintain and manage the property including ice snow and debris removal the repair rebuilding and maintenance of the parking area sidewalks and other common areas the planting replanting and replacing of landscaping and the payment of premiums for fire liability property damage and worker’s compensation company is responsible for certain exterior maintenance and the payment of insurance premiums covering certain leasehold improvements on the property the president’s services require approximately n hours per week the property manager’s services require approximately o hours per month company received or accrued approximately p in rents and paid_or_incurred approximately q in relevant expenses with respect to the property for year law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based plr-108834-99 on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the property are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
